Citation Nr: 0830746	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  04-43 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder, to include as secondary to a service-connected 
disability.

2.  Entitlement to service connection for a right knee 
disorder, to include as secondary to a service-connected 
disability.

3.  Entitlement to service connection for a thoracic nerve 
disorder, to include as secondary to a service-connected 
disability.

4.  Entitlement to service connection for loss of taste, to 
include as secondary to a service-connected disability.

5.  Entitlement to service connection for loss of smell, to 
include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1968.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).

The issues of entitlement to service connection for loss of 
taste, to include as secondary to a service-connected 
disability, and entitlement to service connection for loss of 
smell, to include as secondary to a service-connected 
disability, are addressed in the Remand portion of the 
decision below and are remanded to the RO via the Appeals 
Management Center, in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence of record does not show that the 
veteran's currently diagnosed left knee disorder is related 
to military service or to a service-connected disability.

2.  The medical evidence of record does not show that the 
veteran's currently diagnosed right knee disorder is related 
to military service or to a service-connected disability.

3.  The medical evidence of record does not show that the 
veteran has a current diagnosis of a thoracic nerve disorder.


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in, or aggravated 
by, active military service, nor is it proximately due to a 
service-connected disorder.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).

2.  A right knee disorder was not incurred in, or aggravated 
by, active military service, nor is it proximately due to a 
service-connected disorder.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).

3.  A thoracic nerve disorder was not incurred in, or 
aggravated by, active military service, nor is it proximately 
due to a service-connected disorder.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for a left knee 
disorder, a right knee disorder, and a thoracic nerve 
disorder, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to 
initial adjudication, a letter dated in March 2003 satisfied 
the duty to notify provisions.  See 38 C.F.R. § 3.159(b)(1); 
Overton v. Nicholson, 20 Vet. App. 427 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran's service medical records, VA medical treatment 
records, and indicated private medical records have been 
obtained.  VA examinations were provided to the veteran in 
connection with his thoracic nerve claim.  VA examinations 
have not been accorded the veteran in connection with his 
left and right knee claims, because there is no evidence that 
the veteran had either of these disabilities during service 
or that they are related to a service-connected disability.  
There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims, to 
include the opportunity to present pertinent evidence.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by a service connected 
disability or (b) aggravated by a service connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

Left and Right Knee Disorder

The veteran's service medical records are negative for any 
diagnosis of a left or right knee disorder.

After separation from military service, in a May 1978 private 
medical report the veteran complained of left knee pain.

In a July 1978 private medical report, the veteran reported 
that he injured his knee at work 3 weeks before and 
complained of knee pain.  On physical examination, there was 
marked effusion and pain of the left knee.  A second July 
1978 private medical report gave a diagnosis of internal 
joint derangement of the left knee.  The medical evidence of 
record shows that a left knee disorder has been consistently 
diagnosed since July 1978.

Multiple private medical records dated in July 1978, August 
1978, September 1978, October 1978, November 1978, December 
1978, and January 1979 included reports of left knee 
complaints.

Multiple private medical reports dated from August 1985 to 
February 1988 included complaints of left and right leg 
symptoms after 2 work injuries and an automobile accident.

A February 1988 private radiopharmaceutical report stated 
that on views of the veteran's entire body, moderate to 
severe degenerative changes were present in the veteran's 
knees.  The medical evidence of record shows that a right 
knee disorder has been consistently diagnosed since February 
1988.

A February 2001 VA outpatient medical report stated that the 
veteran underwent a right knee arthroscopy.  

A March 2001 VA orthopedics reports stated that during the 
veteran's right knee arthroscopy, he was found to have a 
medial meniscus tear.

A September 2002 VA medical report gave an assessment of 
osteoarthritis of the bilateral knees.

The medical evidence of record does not show that the 
veteran's currently diagnosed left and right knee disorders 
are related to military service or to a service-connected 
disability.  The veteran's service medical records are 
negative for any diagnosis of left and right knee disorders.  
While the veteran has current diagnoses of left and right 
knee disorders, there is no medical evidence of record that 
they were diagnosed prior to July 1978 and September 1988, 
dates which are approximately 10 and 20 years after 
separation from military service, respectively.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).  Furthermore, there is no medical 
evidence of record which relates the veteran's currently 
diagnosed left and right knee disorders to military service.  
The only medical evidence of record which contains any 
etiological evidence of any kind are private medical reports 
which indicate numerous post-service leg injuries.  In 
addition, while the veteran claims his currently diagnosed 
left and right knee disorders are related to his 
service-connected neurological disorder, the medical evidence 
of record shows that the veteran's left and right knee 
disorders are musculoskeletal in nature, not neurological.

The veteran's statements alone are not sufficient to prove 
that his currently diagnosed left and right knee disorders 
are related to military service or to a service-connected 
disability.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  As he is not a physician, 
the veteran is not competent to make a determination that his 
currently diagnosed left and right knee disorders are related 
to military service or to a service-connected disability.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  As such, there is no 
medical evidence of record that relates the veteran's 
currently diagnosed left and right knee disorders to military 
service or to a service-connected disability.  Accordingly, 
service connection for left and right knee disorders is not 
warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence of record that relates the veteran's currently 
diagnosed left and right knee disorders to military service 
or to a service-connected disability, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Thoracic Nerve Disorder

The veteran's service medical records are negative for a 
diagnosis of a thoracic nerve disorder.

The veteran's post-service medical records are negative for a 
diagnosis of a thoracic nerve disorder.

Initially the Board notes that the medical evidence of record 
includes extensive complaints, symptoms, and diagnoses of 
various back disorders.  However, the veteran has already 
applied for and been denied service connection for a more 
general back disorder, specifically listed as chronic lumbar 
strain.  This issue has not been appealed to the Board and 
therefore is not for consideration.  Furthermore, the veteran 
specifically stated in his January 2003 claim that he was 
seeking service connection for "thoracic nerves: the twelve 
pairs of spinal nerves that arise from the thoracic segments 
of the spinal cord, each pair leaving the vertebral column 
below the correspondingly numbered vertebra.  They innervate 
the body wall of the thorax and upper abdomen."  
Accordingly, the claim on appeal is a specific claim for 
service connection for a thoracic nerve disorder and cannot 
be considered to be a claim for a broader back disorder.

The medical evidence of record does not show that the veteran 
has a current diagnosis of a thoracic nerve disorder.  While 
there are multiple diagnoses of other back disorders, 
including neurological disorders, there is no medical 
evidence of record of a disability of the thoracic nerve.  
The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
United States Court of Appeals for Veterans Claims' 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  The veteran's statements alone are not sufficient to 
prove that he has a current diagnosis of a thoracic nerve 
disorder that is related to military service or to a 
service-connected disorder.  Espiritu, 2 Vet. App. at 495; 
Grottveit, 5 Vet. App. at 93.  Accordingly, there is no 
medical evidence of record that the veteran has a current 
diagnosis of a thoracic nerve disorder.  As such, service 
connection for a thoracic nerve disorder is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence of record that the veteran has a current diagnosis 
of a thoracic nerve disorder, the doctrine is not for 
application.  Gilbert, 1 Vet. App. 49.


ORDER

Service connection for a left knee disorder, to include as 
secondary to a service-connected disability, is denied.

Service connection for a right knee disorder, to include as 
secondary to a service-connected disability, is denied.

Service connection for a thoracic nerve disorder, to include 
as secondary to a service-connected disability, is denied.


REMAND

The medical evidence of record includes multiple complaints 
of loss of taste and loss of smell.  The veteran claims that 
both of these disorders are secondary to his 
service-connected Bell's Palsy.  However, the only 
etiological opinion of record is a May 2003 VA cranial nerves 
examination report which stated that the veteran's 
"decreased smelling acuity is most likely secondary to his 
current allergic rhinitis complaints."  This opinion did not 
comment on the etiology of the veteran's loss of taste.  
Furthermore, service-connection is currently in effect for 
"chronic bronchitis with chronic obstructive pulmonary 
disease and history of vasomotor rhinitis."  It is unclear 
whether the "allergic rhinitis" referred to in the May 2003 
VA cranial nerves examination report is part of this 
service-connected disability, or is a separate disability for 
which service-connection has not been established.  Finally, 
the medical evidence of record does not adequately clarify 
whether the veteran's loss of taste and loss of smell are 
simple manifestations of other disabilities, or whether they 
are unique and separate disabilities in their own right.  The 
Board therefore concludes that an additional VA examination 
is needed to resolve these questions.  38 C.F.R. § 
3.159(c)(4) (2007).

Accordingly, the case is remanded for the following actions:

1.	The RO must schedule the veteran for a 
VA examination to determine the 
existence and etiology of any loss of 
taste and loss of smell.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Following a review of 
the service and post-service medical 
records, the examiner must then provide 
an opinion as to whether any loss of 
taste and loss of smell found is 
related to military service or to a 
service-connected disability, to 
specifically include Bell's Palsy and 
the veteran's service-connected 
respiratory disorder, characterized as 
"chronic bronchitis with chronic 
obstructive pulmonary disease and 
history of vasomotor rhinitis."  The 
examiner must also state whether any 
loss of taste or loss of smell is a 
separate disorder in its own right, or 
whether it is a symptom of another 
disorder.  If any of the above 
requested opinions cannot be made 
without resort to speculation, the 
examiner must specifically state this.  
A complete rationale for all opinions 
must be provided.  The report must be 
typed.

2.	The RO must notify the veteran that it 
is his responsibility to report for the 
scheduled VA examination, and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2007).  In the event that the veteran 
does not report for the scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.  
Copies of all documentation notifying 
the veteran of any scheduled VA 
examination must be placed in the 
veteran's claims file.

3.	The RO must then readjudicate the 
claims and, thereafter, if any claim on 
appeal remains denied, the veteran and 
his representative must be provided a 
supplemental statement of the case.  
After the veteran has had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


